Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to claims filed on 05/27/2020; the foreign application priority date of 12/04/2017 is considered
Claims 1-13 are pending and rejected; claims 1 and 9  are independent claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 and 05/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/768,466 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because see table below showing independent claims mapping.
Instant application
Copending application app: 16/768,466
1. (Original) An on-board device, comprising: 
a storage unit that stores personal information of a user of a vehicle; and 
a control unit that deletes the personal information of the user stored in the storage unit, based on an input of an instruction signal that is output when relevant information associating information of the vehicle with information of the user of the vehicle is updated.
1. (Original) An on-board device, comprising: 
a storage unit that stores personal information of a user registered to a vehicle; and 
a control unit that deletes the personal information of the user by controlling the storage unit when the vehicle has stayed at a certain location for a predetermined period.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Osotkraphun et al. US Pub. No.: 2017/0277878 A1 (hereinafter Osotkraphun) in view of Suzuki et al. US Pub. No. 2011/0201373 A1 (hereinafter Suzuki) (Both prior art references are disclosed by the applicant in the attached IDS)

Osotkraphun teaches:
As to claim 1,  (Original) An on-board device (see Fig. 1, moving object control device), comprising: a storage unit that stores personal information of a user of a vehicle (see Osotkraphun Fig. 10, ¶109, table stored by the storage unit 222 has moving object identification information, user identification information) ; and 
Although Osotkraphun implicitly discloses:
a control unit that deletes the personal information of the user stored in the storage unit, based on an input of an instruction signal that is output when relevant information associating information of the vehicle with information of the user of the vehicle is updated (see Osotkraphun Fig. 10, relevant information of the moving object [vehicle] associating with user information; ¶102 verification unit 231 transmits a request for locking the door lock and the engine lock of the moving object to the control management unit 330 within the moving object control device … the verification unit 231 transmits a request to delete the authentication element registered in the storage unit 323 to the storage unit 323…the verification unit 231 deletes an authentication element certificate registered in step ST18 from the storage unit 232).
Osotkraphun does not explicitly disclose but the related art Suzuki teaches:
	associating information of the vehicle with information of the user ( see Suzuki ¶116, FIG. 7, the storage unit stores a member information DB (Data Base) 341. When the user of the vehicle-mounted device 10 subscribes to the provider for becoming a member of the distribution service of the content information)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify authentication system, user terminal, control device, service providing device, program, and authentication method disclosed by Osotkraphun to include the information distribution system, and vehicle-mounted device, as thought by Suzuki. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success because, a vehicle-mounted device such as a navigation apparatus can use DSRC (Dedicated Short Range Communication) via the roadside apparatus from a center apparatus, providing enhanced security.

As to claim 2, the combination of Osotkraphun and Suzuki teaches the on-board device according to claim 1, wherein at least biometric information of the user is stored as the personal information of the user in the storage unit (see Osotkraphun ¶6, when the authentication process is performed using biometrics or the like) .

As to claim 3, the combination of Osotkraphun and Suzuki teaches the on-board device according to claim 2, wherein one or more selected from fingerprint, vein, pulse rate, blood pressure, facial image and iris is/are stored as the biometric information of the user in the storage unit (see Osotkraphun ¶54, the authentication element is, for example, a fingerprint, a palm print, a voice print, an arrangement relationship between parts of a face, a pupil pattern of an iris, or the like) .

As to claim 4, the combination of Osotkraphun and Suzuki teaches the on-board device according to claim 1, further comprising a personal information registration unit that receives registration of the personal information of the user, wherein the personal information of the user acquired from the personal information registration unit is stored in the storage unit (see Osotkraphun Fig. 10, personal information storage unit).

As to claim 5, the combination of Osotkraphun and Suzuki teaches the on-board device according to claim 4, wherein the personal information registration unit resisters at least biometric information of the user as the personal information of the user, and the at least biometric information of the user acquired from the personal information registration unit is stored as the personal information of the user in the storage unit (see Osotkraphun Fig. 10, personal information storage unit).

As to claim 6, the combination of Osotkraphun and Suzuki teaches the on-board device according to claim 5, wherein the personal information registration unit registers one or more selected from fingerprint, vein, pulse rate, blood pressure, facial image and iris as the biometric information of the user, and one or more selected from the fingerprint, the vein, the pulse rate, the blood pressure, the facial image and the iris is/are stored as the biometric information of the user in the storage unit (see Osotkraphun ¶54, the authentication element is, for example, a fingerprint, a palm print, a voice print, an arrangement relationship between parts of a face, a pupil pattern of an iris, or the like).

As to claim 7, the combination of Osotkraphun and Suzuki teaches the on-board device according to any one of claims 2, wherein the storage unit generates a table that associates the personal information of the user including the biometric information of the user with each user sharing the vehicle (see Osotkraphun Figs. 9-10, ¶127, a vehicle (an automobile) to be used in a service of car sharing or a rental car; ¶128, when biological information of the user is used as the authentication element, it is possible to implement reliable personal authentication and it is possible to eliminate a risk of leakage of biological information; ¶109, the storage unit 222 stores data with a structure of a table form).

As to claim 8, the combination of Osotkraphun and Suzuki teaches the on-board device according to claim 7, wherein, based on the instruction signal output due to updating of the relevant information, the control unit deletes personal information of all users sharing the vehicle stored in the storage unit (see Osotkraphun ¶102, the verification unit 231 requests the service providing unit 221 to delete reservation information registered in the storage unit 222; ¶104, the authentication processing unit 322 appropriately deletes their information. That is, the authentication processing unit 322 completely deletes the invalid information).

9. (Original) A personal information management system (see Osotkraphun ¶37 and Figs. 1 a service management unit 120), comprising: 
an on-board device that comprises a storage unit storing personal information of the user of the vehicle (see Osotkraphun Fig. 1, moving object control device, and 
a control unit that deletes the personal information of the user stored in the storage unit in response to an instruction signal that is output when the relevant information is updated in the registration device (see Osotkraphun ¶102 verification unit 231 transmits a request for locking the door lock and the engine lock of the moving object to the control management unit 330 within the moving object control device … the verification unit 231 transmits a request to delete the authentication element registered in the storage unit 323 to the storage unit 323).
Osotkraphun does not explicitly disclose but the related art Suzuki teaches:
a registration device in which relevant information associating information of a vehicle with information of a user of the vehicle is registered ( see Suzuki ¶116, FIG. 7, the storage unit stores a member information DB (Data Base) 341. When the user of the vehicle-mounted device 10 subscribes to the provider for becoming a member of the distribution service of the content information)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify authentication system, user terminal, control device, service providing device, program, and authentication method disclosed by Osotkraphun to include the information distribution system, and vehicle-mounted device, as thought by Suzuki. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success because, a vehicle-mounted device such as a navigation apparatus can use DSRC (Dedicated Short Range Communication) via the roadside apparatus from a center apparatus, providing enhanced security.

As to claim 10, the combination of Osotkraphun and Suzuki teaches the personal information management system according to claim 9, wherein the on-board device comprises a personal information registration unit that receives registration of the personal information of the user, and the personal information of the user is stored in the storage device based on registration information acquired from the personal information registration unit (see Osotkraphun Fig. 10, personal information storage unit).

As to claim 11, the combination of Osotkraphun and Suzuki teaches the on-board device according to claim 3, wherein the storage unit generates a table that associates the personal information of the user including the biometric information of the user with each user sharing the vehicle (see Osotkraphun ¶56, that ACBiolnstance defined in the above-described ISO/IEC 24761 “authentication context for biometrics” be used as the assertion information of the authentication process).

As to claim 12, the combination of Osotkraphun and Suzuki teaches the on-board device according to claim 5, wherein the storage unit generates a table that associates the personal information of the user including the biometric information of the user with each user sharing the vehicle(see Osotkraphun Figs. 9-10, ¶127, a vehicle (an automobile) to be used in a service of car sharing or a rental car; ¶128, when biological information of the user is used as the authentication element, it is possible to implement reliable personal authentication and it is possible to eliminate a risk of leakage of biological information; ¶109, the storage unit 222 stores data with a structure of a table form).

As to claim 13, the combination of Osotkraphun and Suzuki teaches the on-board device according to claim 6, wherein the storage unit generates a table that associates the personal information of the user including the biometric information of the user with each user sharing the vehicle (see Osotkraphun Fig. 10 and  ¶56, that ACBiolnstance defined in the above-described ISO/IEC 24761 “authentication context for biometrics” be used as the assertion information of the authentication process).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                               

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433